Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is an advisory action in response to an amendment after a final office action filed on August 2, 2021. There are eleven claims pending and eleven claims under consideration.  Claims 1, 3, 5, 6, and 11-20 have been cancelled. Claims 21-30 have been withdrawn as claims directed to non-elected inventions.  This is the second action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 
Claim Rejections - 35 USC § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
	
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 2, 4, 7-10 and 31-35 are or remain rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a compound or composition of 1-6-Oalkyl groups or halogen; R10 is a phenyl ring substituted with a C1-6-Oalkyl group, halogen or cyano; R11 is an unsubstituted phenyl ring; W10-R12 is a carboxylic ester or carboxylic amide; and R15’ and R17 form a double bond between the N and C atoms; does not reasonably provide enablement for all of the other Ring A or R groups listed within the broad Claim 31.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
	The Examiner erred in his assessment that Claim 31 was allowable. It was presumed on the Examiners part that “if” the 112(a) rejections in claim 1 were corrected, at that point, claim 31 could be rewritten with the limitations of claim 1 and be in allowable condition. The Examiner invites the Applicants to contact him with any further questions or issues regarding this rejection.
	 Applicants have argued that the enablement requirement is satisfied “…when an application describes a claimed invention in a manner that permits one of ordinary skill to practice it, without undue experimentation.” MPEP 2164.01. This is an improper paraphrasing of MPEP 2164.01 as it relates to the analysis of whether a particular claim is supported by the disclosure in an application and requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (emphasis added).
Applicants seemingly have focused on whether there is undue experimentation necessary in the preparation of these compounds. The step in determining whether the 
There is no disagreement that the Applicants have put forth several examples of compounds within the current specification which read on a compound of Formula (A) However, these compounds all fall within the scope of compounds of Formula (A) wherein Ring A is a phenyl ring substituted with C1-6-Oalkyl or halogen groups; R10 is a phenyl ring substituted with C1-6-Oalkyl, halogen, or cyano groups; R11 is an unsubstituted phenyl ring; W10-R12 is a carboxylic ester; R13 is H or OH; or W10-R12 and R13 combine to form a ring; and R15’ and R17 form a double bond between the N and C atoms. The Applicants seem to presume that because examples have been shown that this is the final step and they are enabled.  However, this is not the case. Applicants have not discussed the second step in determining enablement.  The second step in determining the scope of enablement of a claim or claims is to ask, “Are the enabled embodiments representative of the full scope of the claim?”  It would seem acceptable for a chemist skilled in the art to determine that “if a chloro group was synthesized, then other halogen atoms, such as a fluoro or bromo group could be accomplished” or “if a dimethylamino group was synthesized, other alkyl amino groups could also be synthesized.”  So, to an extent, these examples do embody groups larger than just themselves, but to say that they embody all of the groups, to make the leap that applicants have made, that is, because a select group of examples has been shown 
Conclusion
	Claims 1-15 are rejected.
	Claims 31-35 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jeffrey H Murray/
Primary Examiner, Art Unit 1699